Citation Nr: 9901102	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  95-13 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin condition, other 
than urticaria.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel





INTRODUCTION

The veteran served on active duty from October 1963 to April 
1986.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a November 1994 RO decision that denied the 
veterans claim for entitlement to service connection for a 
skin condition, other than urticaria.  The Board remanded the 
case to the RO in September 1997 for additional development, 
and it has been returned to the Board for further appellate 
review.


CONTENTIONS OF APPELLANT ON APPEAL


The veteran essentially contends that he has a skin condition 
as a result of exposure to Agent Orange while serving in 
Vietnam.


DECISION OF THE BOARD


The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
claim for service connection for tinea cruris.


FINDING OF FACT

The veterans tinea cruris became chronic in service.



CONCLUSION OF LAW

Chronic tinea cruris was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for a disease based on 
exposure to Agent Orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.307(a)(6) (1998) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkins disease; Non-
Hodgkins lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1998).  

The diseases mentioned in 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a)(6)(ii).  

Service documents reveal that the veteran had active service 
from October 1963 to April 1986.  These documents also reveal 
that he was awarded various medals, including the Vietnam 
Service Medal, the Republic of Vietnam Gallantry Cross with 
Device, and the Republic of Vietnam Campaign Medal.

Service medical records reveal that the veteran was treated 
for various skin problems, variously classified to include 
urticaria.  Service connection is currently in effect for 
this condition.  In October 1966, he was seen for a skin rash 
on the legs and arms.  The assessment was tinea cruris.  
These records also reveal treatment for abscesses in the 
groin area, including treatment for scrotal abscesses in 
March 1986.  

The veterans post-service medical records consist of VA 
medical reports of treatment and examinations covering the 
period from 1986 to 1997.  On a VA medical examination in 
August 1986, examination of the skin disclosed no significant 
abnormalities.  Examination of the skin during a hospital 
stay in February 1990 was negative for lesions or other 
abnormalities.  On a VA examination in April 1993, he 
presented with a slight skin rash in the groin area.  A skin 
condition was not diagnosed.  When he presented for a VA 
examination to evaluate his condition and any residuals of 
Agent Orange in November 1997, he had an indurated rash in 
his groin area.  Tinea cruris was noted.

The veteran testified at a hearing before the undersigned, 
sitting at the RO, in February 1997.  He testified that he 
was treated for a skin rash in service and had a skin 
condition due to exposure to Agent Orange while serving in 
Vietnam.

The veterans claim is well-grounded, meaning it is 
plausible.  All relevant evidence has been obtained, and no 
further assistance to comply with VAs duty to assist.  
38 U.S.C.A. § 5107(a) (West 1991).

Service documents confirm that the veteran was awarded medals 
for serving in Vietnam.  Hence, he is presumed to have been 
exposed to Agent Orange in service, pursuant to 38 C.F.R. 
§ 3.307(a)(6).  However, his medical records make no mention 
of a disease specific to Agent Orange listed in 38 C.F.R. 
§ 3.309(e).  Consequently, service connection for a skin 
condition may not be granted on a presumptive basis under the 
foregoing regulation, nor is there any medical evidence 
otherwise linking a skin condition to exposure to Agent 
Orange in service.  Therefore, the evidence does not support 
granting service connection for a skin condition based on 
exposure to Agent Orange.

Nevertheless, the evidence does show that the veteran was 
treated for various chronic skin conditions of the groin 
area, including tinea cruris, in service.  His post-service 
medical records, dated in 1993 and 1997, reflect the presence 
of such a condition.  His testimony is credible, bolstering 
his assertion that he has had continuity of 
symptomatology since service.  Hence, the Board finds that 
tinea cruris is related to service and that service 
connection is warranted for this condition.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for tinea cruris is granted.



		
	M. CHEEK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
